DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions.  This non-final office action is in response to the Patent Application filed on 27 July 2020.  Claims 1-21 are cancelled.  Claims 22-41 are new.  Claims 22-41 are pending and considered below.         

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  This application is a continuation application of U.S. Patent Application No. 14/924,173 filed on October 27, 2015, which claims priority to and the benefit of U.S. Application Serial No. 13/708,663, filed on December 7, 2012, U.S. Application Serial No. 13/708,663 claims priority to and the benefit of U.S. Provisional Application Serial No. 61/706,260, filed September 27, 2012.  Thus the priority filing date of this application is 27 September 2012.

Claim Rejections - 35 USC § 101
	The instant invention has been evaluated with respect to eligibility under 35 USC 101 within the guidelines of the 2019 PEG and updates and has been determined to be eligible for the following reasons.  
Under Step 2A Prong One the instant invention is determined to be directed to a judicial exception related to certain methods of organizing human activity including commercial or legal interactions such as advertising, marketing or sales activities or behaviors because the instant claims are directed to presenting optimized deals in terms of a visual display to a mobile device user.
Under Step 2A Prong Two the instant invention is further determined to be directed to a practical application.  The instant invention is directed to the optimized display of a deal on a mobile device interface based upon the interpretation of a number of parameters including user profile information, relative position and size of a tile on a display, user interactions with the displayed tiles in terms of screen position, and resulting in an automated arrangement of deals in displayed tiles sorted by a number of different parameters.  Thus the Examiner interprets the instant invention to result in the improvement of a mobile device display function, and is therefore directed to a practical application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,762,535. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Limitations highlighted in BOLD are patentably indistinct.

Independent claim 22 of instant Application 16/939906:
receiving, by a mobile application executing on a user computing device and from a server over a network, a first deal and a second deal; 
providing, by the mobile application executing on the user computing device and to a display device of the user computing device, a user interface having an area that includes visible indicia of at least (i) a first representation of the first deal, and (ii) a second representation of the second deal; 
accessing, by the mobile application executing on the user computing device and at the user computing device, a user profile; 
receiving, by the mobile application executing on the user computing device and from an input device of the user computing device, a zoom input; 
responsive to receiving the zoom input: determining, by the mobile application executing on the user computing device, a first relevance of the first deal; 
determining, by the mobile application executing on the user computing device, a second relevance of the second deal; 
comparing, by the mobile application executing on the user computing device, the first relevance to a predetermined threshold; 
comparing, by the mobile application executing on the user computing device, the second relevance to the predetermined threshold; and 
increasing, by the mobile application executing on the user computing device and via the user interface provided to the display device of the user computing device, a size of the first representation of the first deal rendered as a first tile relative to the size of the second representation of the second deal rendered as a second tile, wherein the first deal is a different discount offering than the second deal, and the first tile is displayed larger than the second tile on the display device, wherein the increasing of the size of the first representation relative to the size of the second representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold.  

	Independent Claim 1 of issued Patent 10,762,535
	receiving, by a mobile application executing on a user computing device and from a server over a network, a collection of deals comprising a first deal and a second deal; 
providing, by the mobile application executing on the user computing device and to a display device of the user computing device, a user interface having an area that includes visible indicia of at least (i) a first representation of the first deal, and (ii) a second representation of the second deal; 
accessing, by the mobile application executing on the user computing device and at the user computing device, a user profile; 
receiving, by the mobile application executing on the user computing device and from an input device of the user computing device, a zoom input; 
responsive to receiving the zoom input: determining, by the mobile application executing on the user computing device and using a latent Dirichlet allocation (LDA) technique, a first relevance of the first deal based, in part, on the user profile and a first determined location associated with the first deal within a proximity of an identified location of the user computing device; 
determining, by the mobile application executing on the user computing device and using the LDA technique, a second relevance of the second deal, in part, based on the user profile and a second determined location associated with the second deal within the proximity of the identified location of the user computing device; 
comparing, by the mobile application executing on the user computing device, the first relevance to a predetermined threshold; 
comparing, by the mobile application executing on the user computing device, the second relevance to the predetermined threshold; and 
decreasing, by the mobile application executing on the user computing device and via the user interface provided to the display device of the user computing device, an absolute size of the first representation of the first deal and an absolute size of the second representation of the second deal while simultaneously increasing, by the mobile application executing on the user computing device and via the user interface provided to the display device of the user computing device, a size of the first representation of the first deal rendered as a first tile relative to the size of the second representation of the second deal rendered as a second tile, wherein the first deal is a different discount offering than the second deal, and the first tile is displayed larger than the second tile on the display device, wherein the increasing of the size of the first representation relative to the size of the second representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-29, 32-36, and 39-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Tseng et al. (20130036165) in view of Bales et al. (20110313649).

Claims 22, 29, and 36:	Tseng discloses a computer-implemented method, storage medium, and system comprising: 
receiving, by a mobile application executing on a user computing device and from a server over a network ([12 “smart phone, a personal digital assistant….configured to communicate with the third-party content object provider,”]), a first deal and a second deal ([41 “each pin represents a content object in actionable proximity to a user (e.g., a nearby friend, deal, etc.),”]); 
providing, by the mobile application executing on the user computing device and to a display device of the user computing device, a user interface having an area that includes visible indicia of at least (i) a first representation of the first deal, and (ii) a second representation of the second deal ([41 “UI (or User Interface) module 290 is configured to display a map containing pins on a user device 110, where each pin represents a content object in actionable proximity to a user (e.g., a nearby friend, deal,” 54 “From the relevance scores of the content objects, the social networking system 130 selects 335 the content objects for a user, e.g., from a ranking of highest relevance score to lowest, or by selection of the highest relevance scored items. The social networking system 130 responds to the user's request for relevant content objects. The content objects are provided to the user,”]); 
accessing, by the mobile application executing on the user computing device and at the user computing device, a user profile ([22 “system 130 stores user profiles describing the users of a social network in a user profile store 240. The user profiles include biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, location,” 23, 35, 52]); 
receiving, by the mobile application executing on the user computing device and from an input device of the user computing device, a zoom input ([59 “requesting user is presented with multiple zoom settings 405 to allow a requesting user to switch between different zoom levels of the surrounding environment,”]); 
responsive to receiving the zoom input: determining, by the mobile application executing on the user computing device, a first relevance of the first deal ([58-60, 61 “number of pins 415 or block pins 420 is based on a relevance score threshold. Only content objects above the relevance score threshold are displayed as part of pins 415 or block pins 420. The relevance score threshold may vary depending upon the zoom level. For example, at a immediate vicinity zoom level 405a, there may be comparatively few content objects that are present to provide to the requesting user, and thus the relevance score threshold for this zoom level may be lower. In contrast, at a far away zoom level 405c, there may be many more content objects as compared to the immediate vicinity zoom level 405a case, and as a result the relevance score threshold for this zoom level may be higher….Adjusting the relevance score threshold based on zoom level ensures that the user is always presented with a sufficient, but not excessive, number of pins,”]); 
determining, by the mobile application executing on the user computing device, a second relevance of the second deal ([58-61]); 
comparing, by the mobile application executing on the user computing device, the first relevance to a predetermined threshold ([61]); 
comparing, by the mobile application executing on the user computing device, the second relevance to the predetermined threshold ([61]); and 
Tseng discloses the presentation of deals to a user according to a relevance to a user profile ([22, 23]) and location ([28]), and Tseng does not explicitly disclose, however Bales discloses:
increasing, by the mobile application executing on the user computing device and via the user interface provided to the display device of the user computing device, a size of the first representation of the first deal rendered as a first tile relative to the size of the second representation of the second deal rendered as a second tile ([65 “degrees of relevance can then be used to determine the different levels of visibility of the respective map objects when differentially rendering the map on selection of a different zoom level,” 67, 69, 77 “custom zooming platform 103 determines to render one or more of the plurality of objects with the at least one different level of visibility with respect to other ones of the plurality of objects based, at least in part, on the respective degrees of relevance, the level of zoom,”]), wherein the first deal is a different discount offering than the second deal ([72 “preferences for selecting stores that are closer to the user's current position and/or closer to the route the user is travelling on and that offer lower prices”]), and the first tile is displayed larger than the second tile on the display device, wherein the increasing of the size of the first representation relative to the size of the second representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold ([22 “system 100 determines respective degrees of relevance of the objects based the user, the user device, and/or related context information, to render the objects with different levels of visibility on the map. The context information includes at least user navigation data, user preferences, or a combination thereof,” 42, 43 46 “prioritize the objects based on one or more criteria to adjust the different levels of visibility and render accordingly,” 50 “hotel name images are defined as a font size 14 or as twice bigger as gas station symbols. Thereafter, the module 207 displays the objects accordingly for the next zoom level,” 75 “coffee shop symbols are twice lager than convenience store symbols, and they will be flashing with yellow light on the screen at the selected zoom level,”]). 
Therefore it would be obvious for Tseng to increase, by the mobile application executing on the user computing device and via the user interface provided to the display device of the user computing device, a size of the first representation of the first deal rendered as a first tile relative to the size of the second representation of the second deal rendered as a second tile, wherein the first deal is a different discount offering than the second deal, and the first tile is displayed larger than the second tile on the display device, wherein the increasing of the size of the first representation relative to the size of the second representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold as per the steps Bales in order to enable the optimization of deals displayed to users in accordance with location, user preferences, and relative influence determined by screen display and thereby enable both users and establishments to more efficiently engage in transactional activities.

Claims 25, 32, and 39:	Tseng in view of Bales discloses the computer-implemented method as for claims 22, 29, and 36 and Tseng further discloses: 
decreasing a size of the second representation, wherein increasing a size of the first representation and decreasing a size of the second representation relative to the size of the first representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold ([61]) and comprises: 
determining that the first relevance of the first deal is less than a maximum threshold and is greater than the second relevance ([61 “number of pins 415 or block pins 420 is based on a relevance score threshold. Only content objects above the relevance score threshold are displayed as part of pins 415 or block pins 420. The relevance score threshold may vary depending upon the zoom level,” 28, 30]); 
determining that the second relevance of the second deal is greater than a minimum threshold and is less than the first relevance and the maximum threshold ([61, 28, 30]); 
Tseng discloses the display of relevant deals to a user in accordance with user preferences and the receipt of a zoom input and Tseng does not explicitly disclose, however Bales discloses:
displaying the first representation in a first portion of the area ([79 “calculates a relevance level of each apartment unit 511a-511c, and determines the levels of visibility of their respective map objects accordingly for rendering in the map,” 80, 81, Fig. 5]); and 
displaying the second representation in a second portion of the area, the second portion being smaller than the first portion ([79, 80, 81, Fig. 5 (i.e., see element 511c)]). 
	Therefore it would be obvious for Tseng to display the first representation in a first portion of the area and display the second representation in a second portion of the area, the second portion being smaller than the first portion as per the steps Bales in order to enable the optimization of deals displayed to users in accordance with location, user preferences, and relative influence determined by screen display and thereby enable both users and establishments to more efficiently engage in transactional activities.

Claims 26, 33, and 40:	Tseng in view of Bales discloses the computer-implemented method as for claims 22, 29, and 36 and Tseng further discloses: 
determining a first relevance of the first deal is based on the user profile and comprises comparing a location in the user profile with a first location associated with the first deal ([22, 28 “calculate the relevance score, the relevance and ranking engine 225 determines a location value by comparing the content object location and a current location for the user device 210, determines an interest value based on whether the content object categories are included in the user's interests, determines a time value based on whether the current time is within the delivery time range for the content object, and determines a connection value based on how many of the user's connections are associated with the content object,”]); and 
determining a second relevance of the second deal is based on the user profile and comprises comparing the location in the user profile with a second location associated with the second deal ([22, 28]).  

Claims 27, 34, and 41:	Tseng in view of Bales discloses the computer-implemented method as for claims 22, 29, and 36 and Tseng further discloses wherein:
the user profile includes information indicating one or more of a behavior of a user, an interest of the user, a location associated with the user, a device associated with the user, an input received from the user, an action associated with the user, and a frequency of the action ([22, 23]); and 
each of the first deal and the second deal includes an indication of a monetary discount ([6, 14, 41 “incentive content objects, such as coupons, discount tickets, gift certificates,” 57]).  
	Tseng discloses the presentation of user related discounts based upon user profiles and activities, and Tseng does not explicitly disclose, however Bales discloses:
the user profile is stored in the user computing device ([37 “historical and contextual navigation data is stored and/or cached locally,” 38, 39 “database 111 further includes context information and user preference information,” 40]).
Therefore it would be obvious for Tseng wherein the user profile is stored in the user computing device as per the steps Bales in order to enable the optimization of deals displayed to users in accordance with location, user preferences, and relative influence determined by screen display and thereby enable both users and establishments to more efficiently engage in transactional activities.

Claims 28 and 35:	Tseng in view of Bales discloses the computer-implemented method as for claims 22 and 35 and Tseng further discloses wherein: 
responsive to determining the first relevance of the first deal and the second relevance of the second deal, determining a visual hierarchy for displaying the first deal and the second deal ([28 “From the relevance scores for each content object, the relevance and ranking engine 225 ranks the content objects for a user, e.g., from highest relevance score to lowest. The relevance and ranking engine 225 then can select content objects to send to a notification controller 265, or can serve the highest ranked content object directly to the user device 110 as a notification(s),”]) wherein: 
the visual hierarchy is directly proportional to a relevance of a deal based on the user profile stored in the user computing device ([41 “content objects selected to be presented as pins to the user are those content objects with sufficiently high relevance scores,” 42]); and 
the visual hierarchy is visually represented by features that include one or more of a symmetry, a proximity (41 “each pin represents a content object in actionable proximity to a user]), a density ([58, 59]), a repetition, and a texture ([59]).  

Claims 23, 24, 30, 31, 37 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Tseng et al. (20130036165) in view of Bales et al. (20110313649) and in further view of Setlur et al. (20110063301).

Claims 23, 30, and 37:	Tseng in view of Bales discloses the computer-implemented method as for claims 22, 29, and 35 and Tseng discloses the display of relevant deal objects in accordance with a zoom operation and Tseng does not explicitly disclose, however Setlur discloses:
decreasing a size of the second representation, wherein increasing a size of the first representation and decreasing a size of the second representation relative to the size of the first representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold and comprises: determining that the first relevance of the first deal is greater than the predetermined threshold ([45 “map object classified in the highest importance or relevance category,” 46]).
Therefore it would be obvious for Tseng wherein decreasing a size of the second representation, wherein increasing a size of the first representation and decreasing a size of the second representation relative to the size of the first representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold and comprises: determining that the first relevance of the first deal is greater than the predetermined threshold as per the steps Setlur in order to enable the optimization of deals displayed to users in accordance with location, user preferences, and relative influence determined by screen display and thereby enable both users and establishments to more efficiently engage in transactional activities.

Claims 24, 31, and 38:	Tseng in view of Bales discloses the computer-implemented method as for claims 22, 29, and 35 and Tseng discloses the display of relevant deal objects in accordance with a zoom operation and Tseng does not explicitly disclose, however Setlur discloses: 
decreasing a size of the second representation, wherein increasing a size of the first representation and decreasing a size of the second representation relative to the size of the first representation is based on the comparisons of the first relevance and the second relevance with the predetermined threshold and comprises: determining that the second relevance of the second deal is less than the predetermined threshold ([45 “map object classified in the highest importance or relevance category may nonetheless be prioritized lower for rendering if another object that is only slight less importance is located closer to the a user,” 46]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited Form 892
See Charlebois et al. (20120188280) at least paras. [111]-[118] for disclosures related to the generation of image tiles in accord with zoom levels
See Flake et al. (20090319357) at least paras. [35], [42]-[45] for disclosures related to the display of a variety of zoom levels and associated incentives
See Farouki et al. (20090157503) at least paras. [27]-[32] for disclosures related to the display of advertisements in accordance with different zoom levels
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682